     Case 18-07050    Doc 1     Filed 10/26/18 Entered 10/26/18 16:27:15        Desc Main
                                  Document     Page 1 of 15



               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION

IN THE MATTER OF:                               )
                                                )    Chapter 7
TRAVIS L. MURPHY,                               )    Case No. 18-71012
                                                )
                              Debtor.           )
                                                )
                                                )

UMB BANK, N. A.,                                )
                                                )
                              Plaintiff,        )    Adversary No.
                                                )
v.                                              )
                                                )
TRAVIS L. MURPHY,                               )
Serve: 27260 County Highway 2                   )
Chandlerville, IL 62627,                        )
                                                )
                              Defendant.        )
                                                )

UMB BANK, N. A.’S COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBT
                  PURSUANT TO 11 U.S.C. §§ 523(a) AND 727

        UMB Bank, N. A. (“UMB”) for its Complaint Objecting to Dischargeability of Debt

pursuant to 11 U.S.C. §§ 523(a) and 727 against debtor Travis L. Murphy (“Debtor”) states as

follows:

                                     Jurisdiction and Venue

        1.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and

1334. This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I). This adversary

proceeding arises under 11 U.S.C. §§ 523(a) and 727 and Federal Rules of Bankruptcy

Procedure 4004, 4007 and 7001.

        2.    This is a “core proceeding” as defined in 28 U.S.C. § 157(b).


                                               1                                    WA 12004003.3


                                                                                    WA 12004003.3
     Case 18-07050    Doc 1      Filed 10/26/18 Entered 10/26/18 16:27:15      Desc Main
                                   Document     Page 2 of 15



        3.    UMB consents to entry of final orders or judgment by this Court in this

proceeding.

                                           Parties

        4.    Plaintiff UMB is a national banking association having its principal place of

business located at 1010 Grand Boulevard, Kansas City, Missouri.

        5.    Defendant Travis L. Murphy is the debtor in the above-captioned Chapter 7

bankruptcy case, and may be served at 27260 County Highway 2, Chandlerville, IL 62627 and

through counsel.

                              Allegations Common to All Claims

A.      The Loans

        6.    John H. Murphy, Jr., Carolyn J. Murphy, and Travis L. Murphy (collectively,

“Borrowers”) were historically engaged in farming real property that they owned and that they

rented from various landlords.

        7.    Beginning in October 2016, UMB made the following loans to Borrowers:

              a.      On or about October 14, 2016, UMB extended a loan to Borrowers in the
                      original principal amount of $114,000;

              b.      On or about October 14, 2016, UMB extended a loan to Borrowers in the
                      original principal amount of $1,476,000;

              c.      On or about October 14, 2016, UMB extended a loan to Borrowers in the
                      original principal amount of $1,762,000;

              d.      On or about October 14, 2016, UMB extended a loan to Borrowers in the
                      original principal amount of $551,000; and

              e.      On or about October 14, 2016, UMB extended a loan to Borrowers in the
                      original principal amount of $150,000.

(the “October Loans”).




                                              2                                   WA 12004003.3


                                                                                  WA 12004003.3
     Case 18-07050       Doc 1    Filed 10/26/18 Entered 10/26/18 16:27:15         Desc Main
                                    Document     Page 3 of 15



        8.        Beginning in July 2017, UMB made the following additional loans to the

Borrowers:

                  a.     On or about March 15, 2017, UMB extended a loan (“Loan 101”) to
                         Borrowers in the original principal amount of $1,865,000; and

                  b.     On or about July 26, 2017, UMB extended a loan to Borrowers in the
                         original principal amount of $2,500,000.

(the “Additional Loans”).

        9.        The October Loans and Additional Loans (collectively, the “Loans”) are

evidenced by the loan documents attached hereto as Exhibits A-I and are incorporated herein by

this reference.

        10.       The Loans are secured by approximately 440.61 acres of real property located in

Cass County, Illinois, a portion of which contains a grain facility (the “Real Property”). Copies

of the mortgages securing the Loans are attached as Exhibits J-M and are incorporated herein by

this reference.

        11.       The Loans are further secured by certain personal property of Borrowers

including all of Borrowers’ equipment, crops, and farm products (the “Personal Property

Collateral”). Copies of the Agricultural Security Agreement and financing statement evidencing

the security interest in the Personal Property Collateral are attached as Exhibit N-O and are

incorporated herein by this reference.

        12.       Loan 101 by its terms matured and became fully and immediately due and

payable to UMB on September 15, 2017. The Loans are cross-collateralized, and a default under

one of the Loans constitutes a default under all of the Loans.

B.      Grain Facility Appraisal

        13.       Valley View Agri-Systems (“Valley View”) provided a bid (the “True Bid”) to

Borrowers in the amount of $986,837 to furnish, erect, and install grain handling and conveying
                                                 3                                    WA 12004003.3


                                                                                      WA 12004003.3
     Case 18-07050      Doc 1   Filed 10/26/18 Entered 10/26/18 16:27:15           Desc Main
                                  Document     Page 4 of 15



equipment, storage bins, a “wet” hopper tank, double-run grain pump, continuous-flow dryer,

dry elevator leg, and supporting frame, stairway catwalk and related concrete and electrical

appurtenances relating to completion of the Borrowers’ grain facility (the “Grain Facility”). A

copy of the True Bid is attached as Exhibit P and is incorporated herein by this reference.

        14.    Upon information and belief, Valley View also provided Borrowers with a

Microsoft Word version of the True Bid.

        15.    In making the Loans UMB received one or more appraisals (collectively, the

“Appraisal”) for the Grain Facility authored by Briggs Appraisal Associates (“Briggs”) as part of

the loan application and approval process.

        16.    Included in the Appraisal was a document titled “Bid – 4.FCDL48-9, 1-NCHT30-

845, and an 1126 Dryer on a 10” Loop” (the “Inflated Bid”), in the false amount of $2,639,500

from Valley View. A copy of the Inflated Bid in the form received by UMB is attached as

Exhibit Q and is incorporated herein by this reference.

        17.      Upon information and belief, Borrowers provided Briggs with the Inflated Bid.

The Inflated Bid was used by Briggs to establish for appraisal purposes the value of the Grain

Facility. The Appraisal was premised upon the Inflated Bid. The Appraisal was then provided to

UMB.

        18.    In Debtor’s schedules, Debtor represented that the value of the Grain Facility was

$2,650,000.00.

C.      Personal Financial Statements

        19.    On December 30, 2015 Debtor John Murphy and Travis Murphy executed a

balance sheet (“2015 Balance Sheet”).




                                                4                                      WA 12004003.3


                                                                                       WA 12004003.3
     Case 18-07050     Doc 1   Filed 10/26/18 Entered 10/26/18 16:27:15         Desc Main
                                 Document     Page 5 of 15



        20.   Notwithstanding the True Bid, the 2015 Balance Sheet values the Grain Facility at

$2,650,000.

        21.   Debtor provided the 2015 Balance Sheet to UMB prior to UMB funding the

October Loans.

        22.   On December 30, 2016 Debtor John Murphy and Travis Murphy executed a

balance sheet (“2016 Balance Sheet”).

        23.   Notwithstanding the True Bid, the 2016 Balance Sheet values the Grain Facility at

$2,650,000.

        24.      Debtor provided the 2016 Balance Sheet to UMB prior to UMB funding the

Additional Loans.

D.      Tax Returns

        25.   Before closing the October Loans, Debtor was required to provide UMB with a

copy of his 2014 Tax Return. The 2014 tax return provided to UMB was not actually filed by the

Debtor with the U.S. Internal Revenue Service (“IRS”). The 2014 Tax Return provided to UMB

was materially different than the 2014 Tax Return that Debtor filed with the IRS (the “Actual

2014 Return”). For example, on the 2014 Tax Return that Debtor provided to UMB, Debtor

represented that he received $234,103 in gross income. This representation was false. In the

Actual 2014 Return, Debtor represented that he received $40,185 in gross income. Debtor did

not provide UMB with his Actual 2014 Return when he sought the Loans.

        26.   Before closing the October Loans, Debtor was required to provide UMB a copy of

his 2015 Tax Return. The 2015 Tax Return provided to UMB was not actually filed by the

Debtor with the IRS. The 2015 Tax Return provided to UMB was materially different than the

2015 Tax Return that Debtor filed with the IRS (the “Actual 2015 Return”). For example, on the


                                              5                                     WA 12004003.3


                                                                                    WA 12004003.3
     Case 18-07050    Doc 1    Filed 10/26/18 Entered 10/26/18 16:27:15           Desc Main
                                 Document     Page 6 of 15



2015 Tax Return that Debtor provided to UMB, Debtor represented that he received $245,339 in

gross income. This representation was false. In the Actual 2015 Return, Debtor represented that

he received $38,541 in gross income. Debtor did not provide UMB with his Actual 2015 Return

when he sought the Loans.

E.      Grain Reporting and Sales

        1.    Grain Reporting

        27.   On October 13, 2017 UMB conducted a grain inspection at Borrowers’ farm in

Chandlerville, Illinois. UMB was unable to locate and verify all of the grain pledged to UMB.

Debtor would not permit UMB to access the grain bins to inspect their contents citing insurance

reasons. However, Debtor signed a grain statement stating the following to UMB:

        Grain Type   Bushels Value per Bushel Location Stored Total Value
           Corn      240,000      $3.30           Grain Bin         $792,000
           Corn      120,000      $3.30              Bags          $396,000
           Corn       80,000      $3.30       Bags (across River)   $264,000
          Total      440,000                                      $1,452,000


        28.   On October 18, 2017 Debtor admitted the following to UMB:

              a.     Borrowers sold approximately 62,000 bushels (approx. value $198,000) of
                     the 80,000 bushels of corn in the bags across the river to finance harvest
                     expenses; and

              b.     There was approximately 140,000 bushels of corn in certain field bags
                     rather than 120,000 bushels as previously represented in the grain
                     statement.

        29.   On October 27, 2017 UMB personnel met with John and Travis Murphy who

represented to UMB that there were only 285,000 bushels of stored corn.

        30.   On October 31, 2017 UMB performed a collateral inspection at Borrowers’ farm

during which UMB verified approximately 224,250 bushels of corn.



                                              6                                     WA 12004003.3


                                                                                    WA 12004003.3
  Case 18-07050       Doc 1     Filed 10/26/18 Entered 10/26/18 16:27:15           Desc Main
                                  Document     Page 7 of 15



       31.     On February 12, 2018 Borrowers’ counsel, Mr. Craig Randle, represented to

UMB’s counsel that Borrowers completed their 2017 harvest and had approximately 1,000,000

bushels of corn.

       32.     On March 29, 2018 John Murphy and Travis Murphy provided UMB a signed

statement representing:

       Per your request, this letter confirms that no grain or livestock comprising
       security for the UMB Bank has been sold since the date of UMB’s last inspection,
       including the 2017 harvest.

See March 29, 2018 Letter attached hereto as Exhibit R and incorporated herein by this

reference. The last inspection was October 31, 2017.

       33.     The foregoing representations regarding bushel inventories were false.          The

March 29, 2018 Letter indicating no grain had been sold by the Borrowers since the last

inspection on October 31, 2017 also was false.

       34.     On April 3, 2018 UMB filed suit against Borrowers in the Circuit Court of the

Eighth Judicial District of Cass County, Illinois (“State Court”) and filed a motion for the

appointment of a receiver.

       35.     On May 8, 2018 UMB and Borrowers entered into a settlement agreement in

which Borrowers represented that they had 540,000 bushels of corn in storage. A copy of the

settlement agreement is attached hereto as Exhibit S and is incorporated herein by this reference.

       36.     In the settlement agreement, Borrowers agreed to the appointment of Mr. Brent

King as Receiver if Borrowers defaulted under the settlement agreement.

       37.     Borrowers defaulted under the settlement agreement.




                                                 7                                     WA 12004003.3


                                                                                       WA 12004003.3
  Case 18-07050       Doc 1     Filed 10/26/18 Entered 10/26/18 16:27:15          Desc Main
                                  Document     Page 8 of 15



       38.     On May 18, 2018 the State Court appointed Mr. Brent King as the receiver (the

“Receiver”) over certain of Borrowers’ real and personal property, including the Real Property

and the Personal Property Collateral.

       39.     One of the Receiver’s primary duties was to take control of Borrowers’ grain.

       40.     The Receiver recovered 439,940.40 bushels of grain, which was 100,059.6

bushels less than Borrowers represented to UMB on May 8, 2018.

       2.      Unauthorized Grain Sales

       41.     In the Agricultural Security Agreement (Exhibit N) Borrowers represented and

warranted that they would notify UMB of the parties to which they intended to sell grain, and

that all proceeds from the sale of Borrowers’ grain would be made immediately available to

UMB in a form payable to UMB and Borrowers. Exhibit N, at 2-3.

       42.     Borrowers informed UMB that they would be selling their grain to Archer Daniels

Midland (“ADM”).

       43.     Upon information and belief, from at least October 7, 2016 to May 19, 2018

Borrowers sold grain to ADM and Bunge.

       44.     On October 26, 2017 UMB sent notices of security interests in Illinois owned

and/or operated by Cargill, ADM, and Consolidated Grain and Barge. After UMB issued its

notices of security interests, two (2) joint checks were issued from ADM to John Murphy and

UMB in the total amount of $23,476.98, which were ultimately endorsed by John and Carolyn

Murphy and applied to the debt owed to UMB. The joint checks were dated November 2, 2017

and November 6, 2017, respectively.

       45.     Upon information and belief, after November 6, 2017 Borrowers knew about the

notice of security interest and only sold their grain at Bunge.      Based upon bank records,


                                               8                                      WA 12004003.3


                                                                                     WA 12004003.3
     Case 18-07050     Doc 1        Filed 10/26/18 Entered 10/26/18 16:27:15     Desc Main
                                      Document     Page 9 of 15



Borrowers deposited approximately $430,427.08 from Bunge for the sale of grain between

November 13, 2017 and May 19, 2018. Borrowers did not notify UMB that they were selling

grain to Bunge, nor did Borrowers make the proceeds thereof available to UMB.

F.      Transfer of Real Property

        46.    On May 15, 2018, the State Court set a hearing for May 18, 2018 to take up an

emergency motion regarding the appointment of the Receiver.

        47.    On May 15, 2018, Borrowers executed a quit claim deed transferring certain of

UMB’s real property collateral to the Murphy Family Trust without UMB’s knowledge or

consent. A copy of such vesting deed is attached hereto as Exhibit T (the “Grain Complex

Deed”).

        48.    On May 24, 2018, the Grain Complex Deed was recorded.

G.      Current Amounts Owing to UMB

        49.    Debtor filed his voluntary petition for relief under Chapter 7 of the Bankruptcy

Code on July 12, 2018 (the “Filing Date”).

        50.    As of the Filing Date, Debtor owed UMB $8,300,527.07 in principal, $354,194.65

in interest (with interest continuing to accrue at $1,467.65 per day), $79,577.61 in prepayment

penalties, and $100 in late fees.

G.      Current Investigation

        51.    UMB continues to investigate the Debtor’s financial affairs and has served

subpoenas on several third parties. Accordingly, UMB’s investigation is ongoing and it reserves

the right to supplement this Complaint as UMB receives additional information.

                                Count I – 11 U.S.C. § 523(a)(2)(A)

        52.    UMB incorporates by reference the allegations contained in the preceding

paragraphs of the Complaint.
                                                 9                                  WA 12004003.3


                                                                                    WA 12004003.3
  Case 18-07050       Doc 1     Filed 10/26/18 Entered 10/26/18 16:27:15          Desc Main
                                 Document     Page 10 of 15



       53.     Debtor obtained money, property, services, or an extension, renewal, or

refinancing of credit from UMB by employing false pretenses, false representations of material

facts that Debtor knew to be false at the time the representations were made, and/or actual fraud

other than by a statement representing the financial condition of Debtor including, without

limitation, to making misrepresentations as to the nature, value, and amount of the grain held by

Borrowers.

       54.     Upon information and belief, the misrepresentations made by Debtor were made

with the intention and purpose of deceiving UMB.

       55.     UMB actually and justifiably relied on Debtor’s misrepresentations.

       56.     UMB was damaged as a result of Debtor’s misrepresentations.

       57.     The foregoing constitutes obtaining money, services, or an extension, renewal, or

refinancing of credit through the use of false pretenses, false representations, or actual fraud

under 11 U.S.C. § 523(a)(2)(A).

       WHEREFORE, UMB prays for entry of a judgment finding that UMB’s claims against

Debtor are excepted from any discharge received by Debtor in his bankruptcy pursuant to the

provisions of 11 U.S.C. § 523(a)(2)(A) and for such other and further relief as the Court deems

just and equitable.

                               Count II – 11 U.S.C. § 523(a)(2)(B)

       58.     UMB incorporates by reference the allegations contained in the preceding

paragraphs of the Complaint.

       59.     Debtor used statements in writing that were materially false respecting his

financial condition, including providing false and inaccurate tax return information, financial




                                               10                                     WA 12004003.3


                                                                                     WA 12004003.3
  Case 18-07050        Doc 1     Filed 10/26/18 Entered 10/26/18 16:27:15           Desc Main
                                  Document     Page 11 of 15



statements, and by submitting to UMB an appraisal of collateral property premised upon the

Inflated Bid.

       60.      Upon information and belief, Debtor caused the statements in writing described

above to be made or published with the intent to deceive UMB.

       61.      UMB, to whom Debtor is liable for such money, property, services, or credit,

actually and reasonably relied on the statements described above to UMB’s detriment.

       62.      The foregoing constitutes use of a materially false statement in writing respecting

the Debtor’s financial condition on which UMB reasonably relied and Debtor made such

statements with an intent to deceive UMB under 11 U.S.C. § 523(a)(2)(B).

       WHEREFORE, UMB prays for entry of a judgment finding that UMB’s claims against

Debtor are excepted from any discharge received by Debtor in his bankruptcy pursuant to the

provisions of 11 U.S.C. § 523(a)(2)(B) and for such other and further relief as the Court deems

just and equitable.

                                Count III – 11 U.S.C. § 523(a)(6)

       63.      UMB incorporates by reference the allegations contained in the preceding

paragraphs of the Complaint.

       64.      Debtor was at all times aware that the sale proceeds of the Borrowers’ grain were

to be made available to UMB to pay the Loans as required by the Agricultural Security

Agreement.

       65.      Borrowers notified UMB that Borrowers were selling their grain to ADM. The

Borrowers concealed from UMB non-ADM grain sales and affirmatively but falsely represented

to UMB that no grain sales had occurred or were occurring, in particular during the period from

October 31, 2017 through at least March 2018. As such, Debtor knowingly, deliberately,


                                                11                                      WA 12004003.3


                                                                                       WA 12004003.3
  Case 18-07050        Doc 1      Filed 10/26/18 Entered 10/26/18 16:27:15     Desc Main
                                   Document     Page 12 of 15



intentionally, wrongfully, and without justification or excuse, sold certain portions of UMB’s

collateral without UMB’s knowledge, authorization, or consent, and Debtor did so in conscious

disregard of his obligations and indebtedness to UMB.

       66.     Debtor knowingly, deliberately, intentionally, and wrongfully injured UMB, and

damaged or destroyed UMB’s interest in its grain collateral and the proceeds therefrom in the

amount of at least $430,427.08.

       67.     The foregoing constitutes willful and malicious injury under 11 U.S.C.

§ 523(a)(6).

       WHEREFORE, UMB prays for entry of a judgment finding that UMB’s claims against

Debtor in an amount of at least $430,427.08 are excepted from any discharge received by Debtor

in his bankruptcy pursuant to the provisions of 11 U.S.C. § 523(a)(6) and for such other and

further relief as the Court deems just and equitable.


                                  Count IV - 11 U.S.C. § 727(a)(2)

       68.     UMB incorporates by reference the allegations contained in the preceding

paragraphs of the Complaint.

       69.     The Debtor, with the intent to hinder, delay, or defraud UMB, has transferred,

removed, and concealed his property within one year before the Filing Date contrary to

11 U.S.C. § 727(a)(2). For example:

               a.      Debtor was at all times aware that the sale proceeds of the Borrowers’
                       grain were to be made available to UMB to pay the Loans as required by
                       the Agricultural Security Agreement.

               b.      Borrowers notified UMB that Borrowers were selling their grain to ADM.
                       The Borrowers concealed from UMB non-ADM grain sales and
                       affirmatively but falsely represented to UMB that no grain sales had
                       occurred or were occurring, in particular during the period from
                       October 31, 2017 through at least March 2018. As such, Debtor removed,

                                                 12                                WA 12004003.3


                                                                                   WA 12004003.3
  Case 18-07050        Doc 1    Filed 10/26/18 Entered 10/26/18 16:27:15            Desc Main
                                 Document     Page 13 of 15



                      transferred, and concealed property with the intent to hinder, delay, or
                      defraud UMB.

               c.     Debtor transferred certain real property that is subject to UMB’s lien to the
                      Murphy Family Trust without UMB’s knowledge or consent at the same
                      time a Receiver was being appointed to take control of such property.

The above described transfers, removal, and concealment constitute a violation of 11 U.S.C.

§ 727(a)(2), and the Debtor’s discharge should be denied.

       WHEREFORE, UMB prays for the entry of judgment against Debtor, denying his

bankruptcy discharge pursuant to 11 U.S.C. § 727(a)(2) and for such other and further relief as

the Court deems just and equitable.


                                 Count V- 11 U.S.C. § 727(a)(3)

       70.     UMB incorporates by reference the allegations contained in the preceding

paragraphs of the Complaint.

       71.     The Debtor has knowingly provided false documents, records, and papers from

which Debtor’s financial condition might be ascertained.

       72.     Debtor used statements in writing that were materially false respecting his

financial condition, including providing false and inaccurate tax returns and financial statements.

       73.     Debtor’s use of falsified documents, records, and papers was not justified under

the circumstances.

       74.     Such falsification constitutes a violation of 11 U.S.C. § 727(a)(3), and the

Debtor’s discharge should be denied.

       WHEREFORE, UMB prays for the entry of judgment against Debtor, denying his

bankruptcy discharge pursuant to 11 U.S.C. § 727(a)(3) and for such other and further relief as

the Court deems just and equitable.


                                                13                                      WA 12004003.3


                                                                                        WA 12004003.3
  Case 18-07050       Doc 1     Filed 10/26/18 Entered 10/26/18 16:27:15           Desc Main
                                 Document     Page 14 of 15



                                Count VI- 11 U.S.C. § 727(a)(4)

       75.     UMB incorporates by reference the allegations contained in the preceding

paragraphs of the Complaint.

       76.     The Debtor has knowingly and fraudulently, and in connection with the case,

made a false oath or account contrary to 11 U.S.C. § 727(a)(4).

       77.     Debtor’s schedules were signed under penalty of perjury. The Debtor’s schedules

list the value of the Grain Facility as $2,650,000, which is substantially similar to the Inflated

Bid. Debtor states in his schedules in connection with the Grain Facility: “Value as of 2016 Bank

Appraisal.”

       78.     Debtor had knowledge of the misstatement.

       79.     Such misstatement constitutes a violation of 11 U.S.C. § 727(a)(4), and the

Debtor’s discharge should be denied.

       WHEREFORE, UMB prays for the entry of judgment against Debtor, denying his

bankruptcy discharge pursuant to 11 U.S.C. § 727(a)(4) and for such other and further relief as

the Court deems just and equitable.


Dated: October 26, 2018


                                                Respectfully submitted,

                                                SPENCER FANE LLP

                                                /s/ Eric L. Johnson
                                                Eric L. Johnson     MO #53131
                                                Andrea M. Chase MO #66019
                                                1000 Walnut St., Suite 1400
                                                Kansas City, MO 64106
                                                (816) 474-8100 (telephone)
                                                (816) 474-3216 (facsimile)
                                                ejohnson@spencerfane.com
                                                achase@spencerfane.com
                                               14                                      WA 12004003.3


                                                                                      WA 12004003.3
Case 18-07050   Doc 1   Filed 10/26/18 Entered 10/26/18 16:27:15     Desc Main
                         Document     Page 15 of 15




                                     Eric C. Peterson MO #62429
                                     1 Northwood Blvd., Suite 1000
                                     St. Louis, MO 63105
                                     (314) 863-7733 (telephone)
                                     (314) 862-4656 (facsimile)
                                     epeterson@spencerfane.com

                                     Attorneys for UMB Bank, N. A.




                                    15                                 WA 12004003.3


                                                                       WA 12004003.3
